Title: X. Lafayette to Jefferson, [9 July 1789]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas



My dear friend
[Versailles, 9 July 1789]

M. de Mirabeau’s Affair brought me Under difficulties and Almost a Quarell with the Ministry. He Had Engaged to Retract Before Your letter Came to Hand. He did it, and Besides read your letter, and laid it on the table. Some Body Undertook to translate it, which He did Very ill, and Many in the House asked for the Reading of this translation. But as M. de MiRabeau Had said Every word which Your letter Contained, I observed that a second Reading of the same thing was Unnecessary. Some of Necker’s friends wanted to Bring down Mirabeau More and More, But I thought it Was Not Convenient either for You or me, and that a full Retractation did suffice.
However I think it Right to Have Your letter printed, and Beg You will send me A Copy of it as No Body knows what Became of the Original. I Beg also You will Accomodate the inclosed as writen to day, and I will deliver Both to Morrow Morning to Mr. Necker who is very Anxious about them.
To Morrow I present my bill of rights about the middle of the sitting. Be pleased to Consider it Again, and Make Your observations.
They are very Angry with me for Having supported the Motion Against the Coming of the troops. If they take me up You Must Claim me as an American Citizen.
Bonjour, My dear friend, I Beg You to Answer as soon as you get up, and wish to Hear from You about eight or Nine at last.
God Bless You

L.F.

